Citation Nr: 1538867	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial rating for service-connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted entitlement to service connection for headaches with a noncompensable rating effective February 11, 2009.


FINDING OF FACT

1.  Prior to March 12, 2010, the Veteran's headaches were manifested by pain, but the Veteran did not have symptoms of characteristic prostrating attacks.

2.  From March 12, 2010, the Veteran's headaches were manifested by very frequent completely prostrating and prolonged attacks.


CONCLUSIONS OF LAW

1.  Prior to March 12, 2010, the criteria for a compensable initial rating for headaches are not met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.124a, Diagnostic Code 8199-8100 (2015).

2.  From March 12, 2010, the criteria for an initial rating of 50 percent for headaches are met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.3 , 4.7, 4.124a, Diagnostic Code 8199-8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Here the Veteran is appealing the initial rating assignment as to his headaches.  In this regard, because the January 2010 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran with an appropriate VA examination in December 2009.  The examination is adequate because it is based on a thorough examination, and a description of the Veteran's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA treatment evidence of record.  As a lay person, the Veteran is competent to describe his headache symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).	

II.  Analysis

The Veteran asserts that he is entitled to a compensable rating for his service-connected headaches.  For the reasons discussed below, the Board finds that a higher rating of 50 percent is warranted from March 12, 2010.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's headaches are rated under Diagnostic Codes (DC) 8199-8100.  DC 8100 applies to migraines.  Pursuant to DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2015).

The rating criteria do not define "prostrating," nor has the Court. The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness.  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

Prior to March 12, 2010

A December 2009 VA examination report reflects that the Veteran reported having nearly daily headaches since service.  He described the headache as having a continuous low to moderate level throb.  There were no associated symptoms; although, he stated that occasionally when the headache is quite bad, he may feel a numbness in his left leg.  He used Motrin, sometimes as much as twelve 200 mg tablets per day.  He usually took 4 in the morning and another 4 as the day went on if his headache was troublesome.  The Veteran worked full time as a security guard.  He was able to remember all of his duties and had no trouble with his work.  The Veteran's VA treatment records from prior to March 2010 do not note any headache complaints.

As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding his headache symptoms prior to March 12, 2010, to be credible, as they are not contradicted by the evidence of record.  

Although the Veteran reported having constant headaches, he did not indicate he had any characteristic prostrating attacks.  The evidence did not show he was incapacitated or exhausted due to his headaches.  The Veteran specifically told the December 2009 VA examiner that he had no associated symptoms with the headaches, other than occasional numbness of the left leg.  Consequently, the Board finds that the Veteran's headache symptoms did not approximate the criteria for a compensable rating prior to March 12, 2010.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Board finds that a preponderance of the evidence is against a finding that the Veteran had characteristic prostrating attacks, prior to March 12, 2010.  Accordingly, the Veteran's claim for a compensable rating for headaches, prior to March 12, 2010, is denied.

From March 12, 2010

In a March 12, 2010 notice of disagreement, the Veteran stated that he always had a dull headache.  He stated that sometimes (about once every 2 weeks) he got a headache so severe that he had to lie down.  During these headaches, he experienced nausea, and vomiting.  He stated that due to these headache episodes, he had to plan his daily activities around the fact that it may affect his headache.  He stated that he took Motrin/Ibuprofen on a daily basis to help control his headaches, but nothing seemed to help.

In a February 2011 substantive appeal, the Veteran stated that he had constant headaches that did not go away.  He stated that two to three times a month, he had severe headaches which disabled him.  He started seeing dots and had nausea and vomiting.  He noted that the headaches had affected his ability to sleep.  He also stated that he was prescribed Sumatriptan for his headaches and migraines.

A January 2011 VA treatment record reflects that the Veteran reported having photophobia at times.  He reported getting tunnel vision and having pain in the top of the head, a pounding headache, and nausea.  He stated that he would have to lay down.  Over the counter treatment did not help, and the severe headache could last for two to three days.  The Veteran reported taking ibuprofen/Tylenol daily for headaches.  Although the VA treatment record noted the Veteran had no headaches or dizziness, the Veteran described having severe headaches.  The VA physician instructed the Veteran to stop ibuprofen/Tylenol daily and noted that she would send Imatrex for possible migraines.

The evidence since the Veteran's March 12, 2010 notice of disagreement reflects that the Veteran had symptoms of characteristic prostrating attacks.  The Veteran's reported symptoms of photophobia, pain, nausea, vomiting and having to lay down, are consistent with incapacitation due to headaches.  The Veteran reported having severe headaches that disabled him two to three times per month, and stated that the headaches could last two to three days, indicating he had very frequent completely prostrating and prolonged attacks.  As noted above, the Veteran is competent to report his headache symptoms.  His reported symptoms since March 12, 2010, have been consistent.  Thus, the Board finds the Veteran to be credible.  Accordingly, the Board finds the Veteran's headache symptoms from March 12, 2010, approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Consequently, a higher rating of 50 percent is warranted from March 12, 2010.

A rating in excess of 50 percent is not warranted.  DC 8100 provides for a maximum rating of 50 percent.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  Therefore, the Veteran is rated at the highest possible schedular rating.  


Other Considerations

Under Thun v. Peake, 22 Vet App 111  (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's headaches with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the rating criteria provides for ratings based on frequency of prostrating attacks.  The Veteran's headaches do result in symptoms such as constant head pain, nausea, sensitivity to light, and changes in vision that are not directly contemplated by Diagnostic Code 8100.  However, as these are common migraine symptoms, this diagnostic code is premised on the fact that such symptoms must be of such a severity that they cause prostrating attacks of a certain frequency to warrant a compensable rating.  As such, the Veteran's symptoms and frequency are contemplated by the rating schedule. 

Furthermore, the schedular criteria also contemplate the impact of the Veteran's migraine headaches on his ability to work.  Under Diagnostic Code 8100, a maximum 50 percent evaluation is warranted for migraines productive of severe economic inadaptability.  In regards to work, the Veteran's headaches were described as not affecting his work at the December 2009 VA examination.  The Veteran has not asserted that his work has been affected by his frequent prostrating attacks since March 12, 2010.  Regardless, economic inadaptability is already contemplated by the Diagnostic Code. 

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453  (2009).  The Veteran has not asserted that he is unemployed due to his service-connected headaches.  Thus, the issue has not been raised by the record.


ORDER

Prior to March 12, 2010, entitlement to a compensable initial rating for service-connected headaches is denied.

From March 12, 2010, entitlement to an initial rating of 50 percent, but no higher, for service-connected headaches is granted.



____________________________________________
MILO. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


